Title: From James Madison to Carlos Martínez de Yrujo, 25 November 1802
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir,
Department of State November 25. 1802
Information has just been received that the Port of New Orleans has been shut against the Commerce of the U. States from the Ocean into the Mississippi; and that the right of American Citizens to deposit their Merchandizes and effects in that port has also been prohibited, without the substitution of any equivalent establishment on the Banks of the Mississippi. An extract from the proclamation, by which the latter prohibition was made is herein inclosed. It is impossible to see in either of these measures, any thing less than a direct and gross violation of the terms as well as spirit of the Treaty of 1795 between his Catholic Majesty and the United States: and the Minister Plenipotentiary of the United States at Madrid will be instructed by the President to represent it to the Spanish Government. In the mean time it is thought proper to communicate to you the wrong which has been done, that you may have an opportunity of using such interpositions as the occasion may require. The President is persuaded Sir that you will endeavor to render them both as expeditious and as efficacious as possible, not only from your personal candor and regard for right, but from the further consideration of the indemnification which will justly accrue to american citizens, whose property to a very great amount will soon be exposed to the injurious consequences of this proceeding. With very great respect &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   JM referred to the extract sent to him by William E. Hũlings (see Hũlings to JM, 18 Oct. 1802, n. 1). He neglected to enclose the extract in this letter and forwarded it to Yrujo on 28 Nov. (JM to Yrujo, 28 Nov. 1802 [DNA: RG 59, DL, vol. 14; 1 p.]).


